Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION

                                        No. 04-17-00424-CR

                                          Estaban PINON,
                                             Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                   From the 25th Judicial District Court, Guadalupe County, Texas
                                   Trial Court No. 16-1263-CR-B
                            Honorable Jessica Crawford, Judge Presiding

Opinion by:       Marialyn Barnard, Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: December 5, 2018

AFFIRMED

           Appellant Estaban Pinon (“Pinon”) appeals from his convictions for murder and

harassment of a public servant. We affirm the trial court’s judgment.

                                              Background

           On April 18, 2016, Pinon and his girlfriend Monica went to visit Monica’s friend Ana and

her boyfriend Jeremy at Ana’s house. Over the course of the evening, Pinon and Monica had

multiple arguments. After several hours, Monica asked Ana to call 911 because Pinon would not

leave the house. After Ana called 911, Pinon agreed to leave and asked Monica to walk him to his
                                                                                    04-17-00424-CR


car. Moments after Pinon and Monica left the house to walk to Pinon’s car, Ana and Jeremy heard

Monica screaming and ran outside, where they saw Pinon “on top of [Monica].” Pinon fled on

foot.

        Police arrived at the scene and observed that Monica was seriously injured and bleeding.

Police officers asked Monica “[w]ho did this to you,” and Monica repeatedly said it was Pinon.

Monica later died after sustaining between thirty and fifty stab wounds from a knife and possibly

a pair of scissors. The medical examiner discovered a knife blade lodged in Monica’s back. The

jury viewed the medical examiner’s autopsy report, as well as several autopsy photographs

depicting Monica’s wounds.

        Police found Pinon hiding in a nearby dumpster and covered in Monica’s blood, with a cut

between his thumb and forefinger. Before he was apprehended, Pinon sent text messages to an ex-

girlfriend enclosing a photo of his bloody clothing and stating: “You that’s Monica blood I stabbed

her bitch ass . . .” [sic]. Pinon also sent text messages to “Miriam” stating: “I stabbed Monica

multiple times” and “I’m on the run.”

        Texas State Trooper Ryan Olson participated in the search for and arrest of Pinon. As he

was being arrested, Pinon told Trooper Olson he stabbed Monica because Jeremy agreed to pay

him $500. Trooper Olson accompanied Pinon to jail, where he observed Pinon mouthing “stabbed,

stabbed” to another inmate. Pinon was “smiling and laughing,” and using his hands to make

stabbing motions while keeping eye contact with the other inmate.

        Guadalupe County Sheriff’s Detective Wayne Lehman is the homicide investigator who

was assigned to investigate Monica’s death. Detective Lehman was dispatched to Ana’s house

after Monica had been taken to the hospital. At the scene, Detective Lehman observed blood spatter

six to seven feet away from where Monica was found, which indicates “there was a lot of force

used” in the stabbing. After Pinon was apprehended, Detective Lehman conducted three separate
                                               -2-
                                                                                    04-17-00424-CR


interviews of Pinon, who changed his story repeatedly. Detective Lehman also testified regarding

the relative brutality of the attack:

               Q. [by the State’s counsel] Based on your 27 years of experience as a
        homicide—or as a detective or peace officer, how would you rank this crime, this
        offense, this murder, in degree of severity and brutality?

                [Pinon’s trial counsel]: Object to the relevance, Judge.

                [the State’s counsel]: I think he has the right to testify and he has the
        requisite skill, knowledge, education, experience and training to give his opinion
        and rank this murder, and it goes to intentionality too. The—the—the brutal nature
        of this goes to whether or not the defendant was acting in self-defense, whether it
        was intentional, all of those elements.

                THE COURT: Overruled. You can answer, Mr. Lehman.

                A. [by Detective Lehman] With all I have seen and everything I’ve done in
        my career, this is without a doubt the most brutal murder I have seen. I’ve worked
        five since.

                [Pinon’s trial counsel]: Objection, nonresponsive.

               THE COURT: Just—you can answer—ask a follow-up question, [State’s
        counsel], but I’m going to stop the answering at this point.

                Q. [by the State’s counsel] Go ahead. You—you believe this was the most
        brutal case you’ve ever seen in which—in what way?

               A. [by Detective Lehman] Just the sheer amount of stab wounds that she
        had received, the explanation, the root cause and putting the blame on everyone
        else.

        Pinon was the only witness to testify in his defense. During his direct examination, Pinon

admitted he “snapped” before he stabbed Monica.

        After hearing from over twenty witnesses over the course of three days, the jury found

Pinon guilty of murder and one count of harassment of a public servant.

                                            Discussion

        In a single issue on appeal, Pinon argues the trial court erred in permitting Detective

Lehman to “rank this crime, this offense, this murder, in degree of severity and brutality” because
                                                -3-
                                                                                      04-17-00424-CR


the testimony constituted an opinion as to guilt. Alternatively, Pinon argues his trial counsel was

ineffective for failing to properly object to the State’s question.

A.     Standard of review

       We review the admission of evidence for abuse of discretion. Moses v. State, 105 S.W.3d
622, 627 (Tex. Crim. App. 2003). We will affirm the trial court’s decision if it was within the zone

of reasonable disagreement. Id.

B.     Preservation

       The State argues Pinon failed to preserve his issue for review because his trial objection to

Detective Lehman’s testimony does not comport with his issue on appeal. Where the complaint

raised on appeal does not comport with the trial objection, nothing is preserved for review. Clark

v. State, 365 S.W.3d 333, 339 (Tex. Crim. App. 2012); Huerta v. State, 933 S.W.2d 648, 650 (Tex.

App.—San Antonio 1996, no pet.). For instance, our sister courts have held trial objections to

testimony based on relevance and speculation do not comport with the complaint on appeal that a

lay witness opined as to the defendant’s guilt. See, e.g., Bryant v. State, No. 09-15-00282-CR,

2016 WL 3356568, at *2 (Tex. App.—Beaumont June 15, 2016, no pet.) (mem. op.); Ward v.

State, No. 01-08-00513-CR, 2009 WL 5174228, at *3 (Tex. App.—Houston [1st Dist.] Dec. 31,

2009, pet. ref’d) (mem. op.).

       Here, Pinon objected at trial to relevance and responsiveness only; he did not raise any

objection that Detective Lehman was asked to opine regarding Pinon’s guilt. Therefore, because

the trial objection does not comport with the issue raised on appeal, the issue is not preserved.

C.     Ineffective assistance of counsel

       In the alternative, Pinon argues his trial counsel was ineffective for failing to make the

proper trial objection to Detective Lehman’s testimony. To prevail on a claim of ineffective

assistance of counsel, Pinon must establish by a preponderance of the evidence that: (1) trial
                                                 -4-
                                                                                    04-17-00424-CR


counsel’s performance fell below an objective standard of reasonableness; and (2) Pinon was

prejudiced by trial counsel’s defective performance. Thompson v. State, 9 S.W.3d 808, 812 (Tex.

Crim. App. 1999) (citing Strickland v. Washington, 466 U.S. 668 (1984)). To satisfy the second

prong of this test, Pinon must show there is a reasonable probability that but for trial counsel’s

error, the result of the trial would have been different. Id.

        Here, assuming without deciding that trial counsel’s performance fell below an objective

standard of reasonableness, Pinon cannot demonstrate prejudice. All of the evidence demonstrated

Pinon stabbed Monica, and Pinon admitted he “snapped” before doing so. The evidence also

demonstrated the murder was particularly brutal. The medical examiner testified Monica was

stabbed between thirty and fifty times, and Detective Lehman testified the blood splatter indicated

“a lot of force” was used in the stabbing. The medical examiner discovered a knife blade still

lodged in Monica’s back, and autopsy photographs showed Monica’s multiple wounds. Pinon does

not challenge the legal sufficiency of the evidence.

        Given that the evidence overwhelmingly supports the jury’s verdict, Pinon has not

demonstrated a reasonable probability that the outcome of the trial would have been different if

his trial counsel had properly objected to Detective Lehman’s testimony “ranking” the brutality of

the murder. Therefore, we conclude Pinon has not established his trial counsel was ineffective.

        Pinon’s sole issue on appeal is overruled.

                                             Conclusion

        Because we overrule Pinon’s sole issue on appeal, we affirm the trial court’s judgment.

                                                    Marialyn Barnard, Justice

DO NOT PUBLISH




                                                  -5-